732 N.W.2d 200 (2007)
Tamara Joan HAEG, Respondent,
v.
SEKO WORLDWIDE d/b/a Vast Logistics, Relator, and
Minnesota Assigned Risk Plan, adm'd by Berkley Risk Administrators, Respondent, and
Regions Hospital, St. Paul Radiology, North Memorial Ambulance Service, and Twin City Anesthesia Associates, Intervenors.
No. A07-258.
Supreme Court of Minnesota.
May 30, 2007.
Gary L. Meyer, Meyer, Puklich, Merriam & Johnson, Eden Prairie, MN, for Respondent.
Kris A. Wittwer, Stewart, Zlimen & Jungers, Ltd., Minneapolis, MN, for Relator/Respondent.
Roderick C. Cosgriff, Heacox, Hartman, Koshmrl, Cosgriff, & Johnson, P.A., Saint Paul, MN, for Intervenors.
*201 Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 4, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Sam Hanson
Associate Justice